       Case 2:20-cr-00204-JAM Document 22 Filed 11/23/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     douglas_beevers@fd.org
5
     Attorney for Defendant
6    HOPELYN AUSK
7
                              IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                      )   Case No. 2:20-CR-00204-JAM
                                                     )
11                   Plaintiff,                      )   MOTION TO EXPAND FEDERAL PUBLIC
                                                     )   DEFENDER APPOINTMENT TO INCLUDE
12           vs.                                     )   FORFEITURE PROCEEDINGS
                                                     )
13    HOPELYN AUSK,                                  )   Date: November 24, 2020
                                                     )   Time: 9:30 a.m.
14                   Defendant.                      )   Judge: Hon. John A. Mendez
                                                     )
15                                                   )
16
17          Pursuant to 18 U.S.C. § 3006A, the Office of the Federal Defender was appointed by the
18   duty magistrate to represent the defendant, HOPELYN AUSK, at her initial appearance.
19   Counsel undersigned has represented Ms. Ausk since that time.
20          The Office of the Federal public Defender has received Notices of Forfeiture Proceedings
21   from the Department of Justice USPIS in 20-USP-002436, 20-USP-002437, and 20-USP-002438
22   involving a seizure of $140,000 total.     This notice of administrative seizure appears to be the
23   same incident as instant case 2:20-CR00204-JAM, in which that amount of currency was
24   apparently found during the execution of the search warrant at Ms. Ausk’s residence. This
25   money appears to be the same funds which the United States seeks to forefeit by criminal
26   forfeiture in the indictment in instant case.
27
28
     Motion to Expand Appointment                         -1-                                 U.S. v. Ausk
                                                                                                20-cr-204
       Case 2:20-cr-00204-JAM Document 22 Filed 11/23/20 Page 2 of 3



1           18 U.S.C. §3006A(c) states that appointed counsel’s representation should continue
2    through every stage of the proceeding “including ancillary matters appropriate to the
3    proceedings”. 18 U.S.C. § 983(b)(1)(A) states:
4
            If a person with standing to contest the forfeiture of property in a judicial civil
5
            forfeiture proceeding under a civil forfeiture statute is financially unable to obtain
6           representation by counsel, and the person is represented by counsel appointed
            under section 3006A of this title [18 U.S.C. § 3006A] in connection with a related
7           criminal case, the court may authorize counsel to represent that person with
            respect to the claim.
8
     18 U.S.C. §3006A. The seizures in this case clearly involve alleged proceeds from instant
9
     criminal case. Since Ms. Ausk was working there is a signifant chance that at least some of the
10
     money is not subject to forfeiture. Since any statements Ms. Ausk makes in her filing
11
     administrative claims will be admissible in his criminal case, Defense counsel is obligated to
12
     discuss the pending adminstrative claim. The administrative claim is being filed, and Mr. Ausk
13
     asks this Court to authorize the Federal Defender Office to represent her in any administrative or
14
     civil forfeiture proceedings related to this case, specifically including the above seizures.
15
            Expanded appointment will not be a burden on the Federal Public Defenders, because
16
     Defense counsel has previously worked in civil litigation for two years in private practice, and
17
     has represented prior clients in several ancillary cases in this district. In particular, Defense
18
     counsel represented Lee Loomis in his ancillary civil case S.E.C. v. Loomis, 2:10-CV-0458- KJM
19
     from April 1, 2013 until final judgment after summary judgment on May 12, 2015.
20
            Ms. Ausk requested this motion be handled on an expedited basis, because her deadline
21
     to file responses is December 8, 2020 and she is unable to file electronically undere the CARES
22
     Act unless counsel is formally appointed.
23
                                                    Respectfully submitted,
24   Dated: November 19, 2020                       HEATHER E. WILLIAMS
                                                    Federal Defender
25
                                                    /s/ Douglas J. Beevers
26                                                  DOUGLAS J. BEEVERS
                                                    Assistant Federal Defender
27                                                  Attorney for Defendant
28
     Motion to Expand Appointment                      -2-                                     U.S. v. Ausk
                                                                                                 20-cr-204
       Case 2:20-cr-00204-JAM Document 22 Filed 11/23/20 Page 3 of 3



1                                          ORDER
2
3           IT IS HEREBY ORDERED, the Court, having received, read, and considered the motion
4    parties’ stipulation, and good cause appearing therefore, the Court orders that the Federal Public
5    Defender is appointed to represent HOPELYN AUSK in the forfeiture proceedings designated as
6    20-USP-002436, 20-USP-2437, 20-USP-002438.
7
8    DATED: November 20, 2020                       /s/ John A. Mendez
9                                                   THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion to Expand Appointment                    -3-                                    U.S. v. Ausk
                                                                                              20-cr-204
